Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 1 of 13 PageID #: 3885



                      IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION
   JOHN S. VANDERBOL III, AND           Lead Case No.: 4:19-cv-119-SDJ-KPJ
   ERICA QUINN
                                        (Consolidated 4:19-CV-120)
              Plaintiffs,
   vs.
   STATE FARM MUTUAL AUTOMOBILE
                                 JURY TRIAL DEMANDED.
   INSURANCE COMPANY, STATE FARM
   FIRE AND CASUALTY COMPANY, ET
   AL.
             Defendants



                       PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                   NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT. 156)

         On July 21, 2020, this Honorable Court held a hearing on Defendants’ Motion to Dismiss in
 which the Court sought information regarding the Plaintiffs’ claim this Court held General
 Jurisdiction over multiple Individual Defendants. Defendants offered as a defense, an allegation
 regarding the lack of domicile of a non-party to this suit, State Farm Lloyds as reasoning to how the
 Court lacked jurisdiction over Individual Defendants Smith, Harbert, and Wey. Defendants placed
 forth a new theory not previously addressed in the Defendants pleadings to which the Plaintiff’s
 required time to review and respond.


         The Court, in the same line of questioning, also questioned the Plaintiffs as to the Plaintiffs’
 research regarding the Individual Defendants. To which, the Plaintiffs responded the Individual
 Defendants held significant contacts to the state of Texas, including the ownership of real property,
 the hiring of Texas residents which supported the Plaintiffs’ allegations Defendants Smith, Harbert
 and Wey conducted their affairs within the State of Texas. The Court asked the Plaintiffs how they
 determined this, to which the Plaintiffs responded by the hiring of a third-party private investigator.


         The Court queried the Plaintiffs if they had obtained an affidavit from said investigator to
 which the Plaintiffs responded in the affirmative. The Plaintiffs have attached here to an affidavit
 from the third-party private investigator as Exhibit 5. Upon review both the Texas and Illinois
 properties owned by Defendant Michael Steven Wey, are also owned by his wife showing more

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                           Page 1 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 2 of 13 PageID #: 3886



 than ‘casual’ connections to the state of Texas despite the opposite as alleged by Defendants in their
 oral argument.


        On July 22, 2020, the Defendants filed a Notice of Supplemental Authorities Dkt. 156
 which the Court sought to assist in its ruling. Within said Notice, the Defendants made a series of
 errors the Plaintiffs must bring in response to the Court’s attention and made several materially
 misleading statements to which the Plaintiffs must object and also address.

               I.     Plaintiffs’ 3rd Amended Complaint Enterprises claims condensed
                               and Defendants’ Frivolous Arguments Exposed.

        The Plaintiffs filed their 3rd Amended Complaint alleging the Individual Defendants
 established, operated, managed and conducted racketeering enterprises in a highly complex
 conglomerate manner named as an enterprise as ‘the state farm group’. The Plaintiffs’ Complaint
 alleged and supported a series of frauds in which the racketeering engaged enterprise abused a
 trademark owned by Defendant Auto. Defendant Auto has stated that “State Farm Mutual
 Automobile Insurance Company” it does not underwrite any other form of insurance other than
 automobile insurance.


        The Plaintiffs alleged a series of fraud schemes and racketeering enterprises all utilizing a
 ‘single entity trade name fraud scheme’ used by the ALL of the Defendants racketeering engaged
 enterprises to confuse the Plaintiffs in order to unlawfully obtain monies through the abuse of the
 ‘state farm’ tradename to misrepresent the origination and source of underwriting of products
 represented in a fraudulent manner to consumers, such as the Plaintiffs. In these frauds, the
 Individual Defendants control racketeering association-in-fact enterprises which obscured the
 origination of the products offered, confused the Plaintiffs regarding the true value of the product
 sold and obscured the reputation of the enterprises selling said products offered. Defendants have,
 since then, denied the source of products sold as ‘state farm’ but rather obscurely state the
 frivolously state the matter to be an ‘insurance dispute’ and sew confusion regarding ‘underwriting’.


        Flatly, “State Farm Mutual Auto” did not take a fee to underwrite (issue a guarantee) against
 the Plaintiff’s risk of loss to their real estate property. Another company falsely claiming to be

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                          Page 2 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 3 of 13 PageID #: 3887



 ‘State Farm” and fraudulent alluding to being “State Farm Auto” did1.                            Plaintiffs argued the
 Defendants engaged in bait and switch sales frauds. Plaintiffs stated the Defendants’ use of terms
 and logos were done so in order to continue to confuse the Plaintiffs as to the quality of the products
 offered and sold. Plaintiffs also stated since that time during the ‘delay phase” of the Defendants’
 fraud schemes / racketeering enterprises engaged in the abuse of terms and logos in order to obscure
 their true activities, which included strong arm racketeering acts including robbery, and extortion.


           In totality, the Defendants have acted to obscure the acts and activities of multiple
 racketeering engaged enterprises both corporate and association-in-fact in nature. It is clear in some
 shape form or manner, each of the Defendants engaged in racketeering activities in order to
 fraudulently benefit from monies obtained by fraud. The Plaintiffs’ Complaint states the Individual
 Defendants established the “state farm group” racketeering enterprise abusing their officers
 positions to do so. The Plaintiffs’ Complaint combines a claim against the Corporate Defendants
 for engagement in acts of conspiracy with the Individual Defendants which are clearly separate
 ‘persons’ away from the corporate ‘persons’ and act beyond the functions of the bait and switch and
 strong-arm racketeering fraud schemes and racketeering enterprises. It is clear, all Defendants act
 in support of racketeering activities and engage in conduct and participation within fraud schemes
 and racketeering enterprises in order to illegally obtain monies and profits from said frauds acted
 across 26 corporate enterprises under an association-in- fact enterprise construct.


           The Plaintiffs’ legal premise regarding their claims the Defendants engaged in racketeering
 activities via the abuse of trademarks as directly stated within their Complaint is based upon State
 Farm Mutual Automobile Insurance Company’s application and registration of the ‘state farm’
 trademark and logos, as supported in evidence attached to the Plaintiffs’ Third Amended Complaint.
 (See Exhibit 1). The Plaintiffs clearly stated Defendant Auto, the owner of the trademark, did not
 receive fees for underwriting services in the origination of the Defendants’ racketeering enterprises’
 home insurance fraud scheme. In short, State Farm Mutual Auto Insurance Company, a person /
 corporation did not receive a fee for providing a loss risk guarantee (homeowner’s insurance policy).
 State Farm Mutual Auto Insurance Company does not also conduct operations in the fields of home


 1
     Plaintiffs provided Texas Code to define the act of fraud by parties not licensed or regulated by the State of Texas for
     their conduct of interstate commerce affecting fraud schemes and racketeering enterprises. Defendants attempt to
     show this as an insurance claim is meritless due to the pre-contract frauds in violation of Texas Law.
 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                                             Page 3 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 4 of 13 PageID #: 3888



 owners insurance, fire insurance, mutual fund services or banking services, nor does it directly
 receive fees from consumers to do so, by its own admission.


          Other corporate persons do, or entities defined by law as ‘separate’ enterprises, and parties
 to which the Plaintiffs may bring RICO claims against for frauds perpetrated by them in direct and
 indirect conduct and participation in acts defined as violations of Section 18 USC 1962.             The
 Defendants have stated State Farm Mutual Automobile Insurance Company did not conduct an
 underwriting service or conduct underwriting services pertaining to the ‘homeowners’ product
 fraudulently sold to the Plaintiffs. State Farm Auto has clearly stated “State Farm Lloyds” did. The
 Defendants have failed to address the short fall in value to the guarantee, and failed to address their
 crimes and frauds in attempt to deny payment of the verbally issued guarantee, and have failed to
 address how their other acts directly and proximately caused the Plaintiff’s injuries.


          Plaintiffs’ Complaint clearly stated Defendants’ racketeering association-in-fact racketeering
 enterprises stated “state farm will deliver a $5 million homeowners policy” and evidence presented
 by the Defendants shows a homeowners policy with the “state farm logo” attached to it (See
 Exhibit 2).      Plaintiffs’ Complaint clearly stated the product fraudulently ‘switched’ was delivered
 by the mails in extension of the fraud schemes used to illegally obtain monies from the Plaintiffs.


          The Plaintiffs’ Complaint also stated the amount of the product was not the same as sold to
 them, nor was the value or quality of the company stipulated to them at the point of sale. Plaintiffs’
 Complaint clearly stated these enterprises engaged in acts of racketeering where under the direct
 control and management of five Individual Defendants. And, also stated each of the five Individual
 Defendants were employed by and or associated with enterprises engaged in acts of racketeering
 activity.
                     Plaintiffs’ 3rd Amended Complaint named as Individual Defendants:
     1.   Michael Tipsord2. And;
     2.   Jon Charles Farney3. And;
     3.   Randall Houston Harbert 4. And;
     4.   Paul Joseph Smith 5. And;

 2
   (See Dkt 99 and Dkt 134 Redacted Complaint – Page 15, Section 15)
 3
   (See Dkt 99 and Dkt 134 Redacted Complaint – Page 16, Section 16)
 4
   (See Dkt 99 and Dkt 134 Redacted Complaint – Page 17, Section 17)
 5
   (See Dkt 99 and Dkt 134 Redacted Complaint – Page 18, Section 18)
 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                           Page 4 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 5 of 13 PageID #: 3889



        5. Michael Steven Wey6.

        The combined Defendants, in response, filed a Motion to Dismiss alleging they did not
 understand the Plaintiffs’ Complaint while attempting to allege defects in the Plaintiffs’ filing by
 asserting the Plaintiffs lacked a claim for relief.


                                          II.      Notice, Response and Argument.


                            1. Notice of Deficiency in Defendants’ Notice and Pleadings.


            The Plaintiffs must bring to the Court’s attention a deficiency in Defendants’ Motion to
 Dismiss (Dkt 106) and Defendants’ Notice of Supplemental Authorities (Dkt 156), as well as every
 other motion, response, or reply filed by Defendants’ Counsels including the Counsel’s Motions to
 Enter. Within all of the Defendants’ Motions, responses and other filings before this Honorable
 Court, the Defendants’ Counsels name Defendant Wey as “Stephen Michael Wey”, a party not of
 this suit.


          2. Defendants’ Notice fails to address jurisdiction regarding Defendant Michael Steven
                              Wey as argued within the Plaintiffs’ Complaint.

            Plaintiffs’ 3rd Amended Complaint (Dkt 99 and Dkt 134) clearly names “Defendant Wey”
 as Michael Steven Wey with a primary address located at 8707 Acurela Ct, Austin, Texas 78735
 also stating “Defendant Wey formed, and manages “Wey Management Trust”, which owns the
 Austin Property with the property listed as “owner occupied”.             Plaintiffs’ Complaint also states
 “Wey Management Trust has also recently purchased property located at 19352 Briar Dr.
 Bloomington Il, 61705”. Plaintiffs’ Complaint states “Defendant Wey employs residents of the State
 of Texas and travels extensively in the conduct and participation of RICO violating enterprises’
 activities traveling between Texas and Illinois”.


                       3. Defendants’ Motion to Dismiss affirms acceptance of Service by?



 6
     (See Dkt 99 and Dkt 134 Redacted Complaint – Page 20, Section 19)

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                               Page 5 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 6 of 13 PageID #: 3890



        Defendants’ Motion to Dismiss alleges Plaintiffs’ Complaint does not contain the
 aforementioned information, but confirms that Defendant Wey was served with the other
 Defendants in Illinois. What Defendants’ Motion to Dismiss fails to state is which party or
 enterprise accepted service for the Individual Defendants in Illinois.       It is clear, Defendants’
 enterprises accepted service on behalf of Defendant Wey, and the other Individual Defendants. It
 is also clear that Defendants’ Motions are flawed in their arguments, as their ‘factual allegations’ do
 not appear to apply to the same “Wey” named as a Defendant in the Plaintiffs’ 3rd Amended
 Complaint.
                      4. Defendants’ Oral confusion regarding their own client.


        On July 21, 2020, the Defendants affirmed Defendant Wey’s property was indeed owned by
 a ‘trust’. However, the Defendants’ Counsel seemed to be perplexed as to which “WEY” he was
 speaking on behalf of as a Defendant as Defendants’ Counsel addressed his client as “Stephen
 Michael Wey”, not Michael Steven Wey the Individual Defendant named by the Plaintiffs.


                5. Defendants’ Notice answers Court’s previous question pertaining
                                   to “Lloyds” as a Defendant.

        On July 21, 2020 and in their Notice of Supplemental Authorities, the Defendants attempt to
 dissuade the Court pertaining to the domicile of “State Farm Lloyds”. This attempt is immaterial,
 as Lloyds is not named as a Defendant in the Complaint. The Court previously asked the Plaintiffs
 ‘why is Lloyds not a defendant in this matter’. The Defendants’ Supplemental Authorities clearly
 answers the Court’s previous question. The Plaintiffs’ previous complaints did not add State Farm
 Lloyds on jurisdictional issues. In the original Third Amended Complaint, the Plaintiffs found
 additional evidence of the ‘unassociated underwriters’ engagement in racketeering activities, which
 through the acts of parties already named as a Defendant provided a claim against State Farm
 Lloyds. But, as the Court ruled the time allowed for the addition of new defendants had expired, the
 Plaintiffs complied with the Court’s order to remove State Farm Lloyds as a new Defendant.


              6. Defendants’ Notice fails to provide a basis for Defendants’ request for
                relief based upon Defendants’ frivolous lack of jurisdiction argument.

        The Defendants’ Notice of Supplemental Authorities does not provide a Defense for the
 Defendants against the Plaintiffs’ General Jurisdiction Claim, as the Plaintiffs’ 3rd Amended
 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                          Page 6 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 7 of 13 PageID #: 3891



 Complaint (Dkt 99) clearly argues Defendant Michael Steven Wey owns a residence in the State of
 Texas 7 which the Defendants’ Counsel conceded on July 21, 2020.                          Further, the Plaintiffs’
 Complaint clearly states Defendant Michael Steven Wey extensively travels between Texas and
 Illinois in the conduct of “RICO violating enterprises”8, a claim not disputed by the Defendants in
 any manner in any of their Motions, responses or oral arguments. Further, the Defendants’ Motion
 and oral argument and Notice fail to show how Defendant Wey’s ownership of property in the State
 of Texas does not involve the conduct of his affairs, nor did the Defendants address the Plaintiffs’
 motion and brief regarding Defendant Wey’s hiring of Texas residents personally or via his wholly
 owned, beneficially formed, and managed real estate investment trust. Further, the Defendants
 failed to orally respond to the Plaintiffs’ ‘owner occupied’ stipulation within the Third Amended
 Complaint.


             7. Defendants failed to overcome Defendant Wey’s conduct of affairs in Texas
                         as argued in the Plaintiffs’ 3rd Amended Complaint.

          The Defendants orally affirmed Defendant Wey’s ownership of property in Texas on July 21,
 2020 and failed to deny Defendant Wey’s travel to Texas. Defendants, including Defendant Wey
 as represented by Counsels, have not denied Defendant Wey is in residence in Texas9 during any of
 these travels in the conduct of his activities or in conduct of his affairs, or in the conduct of the
 racketeering engaged enterprises operated within the corporate assets of Defendant Auto, or within
 the enterprises of State Farm Mutual Automobile Insurance Company, State Farm Fire and Casualty
 Company or State Farm Lloyds.               All of which, Plaintiffs allege are used by the Individual
 Defendants to conceal, and then operate racketeering engaged association- in-fact enterprises.


       8.    Defendants’ Notice does NOT provide a defense to Plaintiffs’ Claims regarding
     Defendants’ conduct of an enterprise(s) engaged in acts of racketeering as alleged within the
                                Plaintiffs’ 3rd Amended Complaint.

          The Defendants have not denied or disputed that the Individual Defendants, including
 Defendant Michael Steven Wey, have multiple officer and director positions within these distinctly

 7
   Dkt .134 Pp. 20 - 21
 8
   Dkt 134 P. 21
 9
    Nor denied Wey’s residency during the period alleged, or stipulated a period of time Defendant Wey was not in
   residency in the State of Texas DURING the activities which the Plaintiffs allege within their Complaint. It is clear
   once the Plaintiffs’ filed their Complaint, Defendant Wey purchased property outside of the State of Texas and fled
   the state to avoid prosecution in this matter.
 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                                        Page 7 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 8 of 13 PageID #: 3892



 separate corporate enterprises used within the conspirators and operating the ‘meeting of the minds’
 conspiracy instigated by Defendants Tipsord and Harbert as alleged in the Plaintiffs’ Complaint. In
 total, the ‘association of underwriters’ defense is at best a ruse to attempt to obscure the true nature
 of jurisdiction which the Defendants have not adequately contested, nor denied in context to the
 Plaintiffs’ allegations or under the facts as argued within the Third Amended Complaint. Factually,
 Defendants failed to show Defendant Wey’s lack of conduct of his affairs or the conduct of the
 racketeering enterprises within the State of Texas. Nor, did they address Plaintiffs’ claims the
 Defendants crossed state lines in the furtherance of acts of racketeering as alleged in the Plaintiffs’
 Complaint.


      9.       Defendants’ “Notice” details the efficiency of Defendants’ Association-in-Fact
           Racketeering Enterprise “Enterprise “D” as alleged in the Plaintiffs’ Complaint, and
           also shows evidence of the Defendants’ Racketeering Enterprises’ acts of fraud before
             the courts, and the Defendants’ fraudulent reporting in financial statements to the
                                   Securities and Exchange Commission.

           On July 21, 2020, the Defendants verbally argued that “Lloyds” was merely an
 “unincorporated association of underwriters” and supported said frivolous allegation before this
 Court within their Notice of Supplemental Authorities. Defendants, within said hearing, attempted
 to misrepresent the operation of State Farm Lloyds in a graphically mispresented manner, as a body
 without corporation filings in the state of Texas, and without ties to the State of Texas. Plaintiffs,
 within their initial disclosure to the Defendants and in filings as evidence before this Court,
 submitted a United States Securities and Exchange Commission Form “D” filed by Defendant
 Auto in 2016 (See Exhibit 3) obtained by the Plaintiffs from the Security and Exchange
 Commissions’ “Edgar” archives.


           On page 3 of the Edgar Form D, (Exhibit 3, page 3) State Farm Lloyds is listed under filer
 number “0001692117” as an “issuer” of securities, with the Jurisdiction of Incorporation /
 Organization in Texas, with the principle business address of 1251 State Street, Suite 1000,
 Richardson Texas, 75082.        The issuance of securities is tightly regulated by the Securities and
 Exchange Commission, a section of the United States Federal Government. SEC Rule 10b-5,
 codified at 17 C.F.R. 240.10b-5, prohibits any act or omission resulting in fraud or deceit in
 connection with the purchase or sale of any security.

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                           Page 8 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 9 of 13 PageID #: 3893



        Plaintiffs bring this to the Court’s attention as the Defendants, having filed said SEC filing
 while attempting to convey that State Farm Lloyds is not domiciled or incorporated in the State of
 Texas within this Court is a potential matter of perjury and fraud upon the Court. A fraudulent
 representation pertaining to the structure of a security or the structure of the company issuing a
 security is an act of fraud associated with the sale or offering of securities, a criminal offense under
 federal law. A potential federal crime, to which the Defendants seemingly admit. The Court should
 not be swayed by the residency of parties who conduct a function of a business, over the factual
 domicile of the company in residence and issuing regulated securities.


        Factually, State Farm Lloyds as a corporation is domiciled in the State of Texas, and
 Defendants Harbert, Smith, Farney and Wey conducted affairs of the enterprises in the state of
 Texas, spent money in the state of Texas in the conduct of their personal affairs and enterprises’
 affairs and all of these activities have a significant impact of interstate commerce. To which, the
 Defendants have not denied. Defendants’ claims as to ‘underwriting’ are a ruse designed to confuse
 the court improperly.


    10. Defendant Auto’s 2014 Annual Financial Statement supports the Plaintiffs’ claims
        pursuant to the use of illegally obtained monies to obtain and maintain control of an
        enterprise to engage in acts of racketeering and use of monies to operate racketeering
        enterprises.

    Defendant Auto’s 2014 annual report shows Defendant Harbert as EVP Chief Agency Sales
 Marketing Officer, Defendant Smith as EVP and Treasurer, Defendant Tipsord as Vice Chairman
 and COO, and Defendant Michael Steven Wey as EVP property and casualty; all of the Defendants
 positioned to conduct the sales frauds schemes and racketeering enterprises as alleged by the
 Plaintiffs within their Complaint. See Exhibit 4, Page 1 (2014 annual Report).            On the same
 report on Page 14.11(See Exhibit 4, Page 14.11 (2014 annual Report) states, “The company
 (Defendant Auto) has 100% control of State Farm Lloyds, Inc. Attorney in Fact for State Farm
 Lloyds”. The Defendants’ affidavit before the Texas Court states State Farm Lloyds is ‘managed
 and controlled’ by State Farm Lloyds, Inc., a Texas company. Page 14.25 section c. of exhibit 4
 shows ‘direct financial control of State Farm Lloyds’ by the Individual Defendants via a revocable
 line of credit and debentures. The manner in which all of the Defendants control the racketeering
 engaged enterprise (Lloyds) in the State of Texas, acting from Illinois.

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
 NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                           Page 9 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 10 of 13 PageID #: 3894




     Plaintiffs, within their Complaints, have repeatedly stated the Defendants obtained control of
  enterprises through the use of illegally obtained monies, to establish, promote and engage in
  racketeering enterprises. Plaintiffs submitted Defendant Auto’s 2014 financial report in Exhibits in
  support of their First Complaint. Plaintiffs carried said document forward within their Third
  Amended Complaint in support of the Plaintiffs’ claims that the Defendants’ enterprises used
  monies from the single entity fraud scheme to illegally obtain, control, establish and operate
  racketeering enterprises, an issue not addressed by the Defendants. Defendants faint a lack of
  understanding while frivolously alleging the Plaintiffs’ claims lack evidentiary support when in fact
  the Complaint holds significant support when a person considers the ‘four corners of the complaint’
  doctrine.


     The Plaintiffs’ Complaint stipulates the Individual Defendants are engaged within, employed
  by and associated with enterprises engaged in racketeering activities conducted in an association-in-
  fact manner through multiple shells and corporate enterprises, fraudulently alleged to be ‘one
  company’ when in fact, this is not true. Defendants’ Notice of Supplemental Authorities supports
  the Plaintiffs’ claims due to the Defendants’ claims ‘underwriting’ and conduct is not incorporated
  as an entity within ‘State Farm’.     The Defendants’ Notice failed to address the Plaintiffs’ sales
  fraud claims, which specifically states and factually claims / argues / and supports “state farm
  promised a $5 million guarantee”.


     The Plaintiffs’ Complaint clearly states the Defendants’ enterprises failed to deliver said
  promised $5 million guarantee prior to the engagement of the contractual relationship they allege
  provides them a contractual defense, which the Defendants’ enterprises accepted monies for. The
  Defendants have not denied these claims, allegations or supported exhibits, nor have they denied the
  Defendants’ enterprises accepted monies from these frauds, or acted in support of them. Directly,
  the Defendants failed to address any of the elements of the verbal cancelation of the Lloyds’
  contract, nor the 9-month period of false promises “don’t worry, ‘State Farm’ has you covered, and
  you won’t suffer a loss.” A series of false promises which directly and proximately caused the
  Plaintiffs’ injuries. None of the Authorities has any factual point, which denies the Plaintiffs the
  ability to obtain relief in this matter before this Honorable Court.

  PLAINTIFFS’ RESPONSE TO DEFENDANTS’
  NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                          Page 10 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 11 of 13 PageID #: 3895



         11. Plaintiffs’ Complaint sufficiently alleges all of the elements required for a RICO claim
             and Defendants’ Notice of Supplemental Authorities does not countermand the
             Plaintiffs’ claims pursuant to RICO or Jurisdiction.

              Plaintiffs’ Complaint clearly states the Plaintiffs’ Complaint arises from federal questions
  relating to Defendants’ abuse of trademarks and trade names directly citing federal law as the basis
  of fraud conducted by the Defendants, and the basis of legal claims regarding trademark abuse /
  fraud as the Defendants’ acts of fraud, obscurity and deceptive acts injured the Plaintiffs. Plaintiffs
  brought claims pursuant to 18 U.S.C. § 1962 (b) and 18 U.S.C. § 1962 (d), both of which afford
  nationwide service of all Defendants, including the Individual Defendants 10 .                                          Defendants’
  Authorities argument does not countermand or deny service pursuant to 18 U.S.C. § 1962(d) or 18
  U.S.C. § 1962(b) claims and if service is sufficient pursuant to Plaintiffs’ 18 U.S.C. § 1962(d) or 18
  U.S.C. § 1962(b) claims, then the Court has jurisdiction to and cannot grant the Defendants’ Motion
  to Dismiss as the Defendants failed to show the insufficiency of the Plaintiffs’ claims pursuant to
  those sections.


              Further, many courts have held that “nationwide service of process” provisions confer
  personal jurisdiction over a defendant in ANY judicial district, including Illinois as long as the
  Defendant has MINIMUM contact with the United States11 to which all of the Defendants have and
  NONE of the Defendants have alleged otherwise.                               Defendants’ Authorities Defense does not
  prohibit nor deny nationwide service for the Defendants’ minimum contact with the United States;
  in fact, they empower the Plaintiffs’ claims for personal and general jurisdiction.

  10 Compare ESAB Group, Inc. v. Centricut, Inc., 126 F.3d 617, 626-27 (4th Cir. 1997) (holding that court had jurisdiction because
    defendant was served under nationwide service of process provision in Section 1965(d)) and Republic of Panama v. BCCI
    Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997) (Section 1965(d) “provides for . . . nationwide service of
    process”) with PT United Can Co. Ltd. v. Crown Cork & Seal Co., 138 F.3d 65, 70-72 (2d Cir. 1998) (finding that Section 1965(b)
    provides for nationwide service of process), and Stauffacher v. Bennett, 969 F.2d 455, 460 (7th Cir. 1992) (finding nationwide
    service of process in Section 1965(b)), superseded Central States, Se. & Sw. Areas Pension Fund v. Reiner Express World Corp.,
    230 F.3d 934 (7th Cir. 2000).

  11
        See, e.g., City of New York v. Cyco.Net, Inc., 383 F. Supp. 2d 526, 541-43 (S.D.N.Y. 2005); Doe v. Unocal Corp., 27 F. Supp. 2d
       1174, 1182 (C.D. Cal. 1998) (“Where a defendant is properly served in the United States under RICO’s nationwide service
       provision, that defendant’s national contacts, rather than its minimum contacts with the forum state, determine whether the district
       court has personal jurisdiction over the defendant”), aff’d, 248 F.3d 915 (9th Cir. 2001); Bank Atlantic v. Coast to Coast
       Contractors, Inc., 947 F. Supp. 480, 489-90 (S.D. Fla. 1996); Monarch Normandy Square Partners v. Normandy Square Associates
       Ltd. P’ship, 817 F. Supp. 896, 898 (D. Kan. 1993); Dooley v. United Techs. Corp., 786 F. Supp. 65, 70-71 (D.D.C. 1992),
       abrogated by FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087 (D.C. Cir. 2008).




  PLAINTIFFS’ RESPONSE TO DEFENDANTS’
  NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                                                         Page 11 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 12 of 13 PageID #: 3896




        12. Plaintiffs obtained and present an affidavit supporting Plaintiffs’ jurisdiction claim
            pertaining to Defendant Michael Steven Wey, as argued within their 3rd Amended
                                                 Complaint.
         The Court asked the Plaintiffs if they obtained an affidavit from the third-party investigator
  hired by the Plaintiffs. The Plaintiffs attach said affidavit to the Plaintiffs’ response in assistance to
  the Court. The Court’s stay has prejudiced the Plaintiffs’ ability to obtain documentation on
  Defendant Wey’s real estate investment vehicle which he manages and utilizes to obtain real estate
  property and which owns real property in Texas from which Defendant Michael Steven Wey
  conducts his activities, affairs and employs Texas residents in the conduct of his personal affairs,
  trust vehicle affairs, and racketeering activities in support, management, conduct and participation
  of racketeering engaged enterprises as alleged in the Plaintiffs’ third amended Complaint.


                                            Plaintiffs’ Request.
         Defendants, through counsel, frivolously allege the Plaintiffs’ Complaint is too hard to
  understand, and too long to read. The Plaintiffs’ Complaint, in a very clear manner, named the
  Defendants properly, and succinctly. It is clear, that Individual Defendant Michael Steven Wey is
  not engaged in any manner in his own defense before this Honorable Court. Plaintiffs ask the Court
  to seek to affirm Defendant Michael Steven Wey’s retention of counsel in this manner and ask the
  Court to order the release of the engagement contract between Counsel and Defendant Michael
  Steven Wey to assure that no party is prejudiced, and that justice prevails.


         Defendants, through counsel, have repeatedly used a contrived “we don’t understand the
  complaint” ruse and have attacked the Plaintiffs carefully written statements in nefarious attempts to
  de-fang the Plaintiffs’ Complaints. The Defendants’ repeated Motions to Dismiss are meritless at
  best and continue to fail to address all of the elements of the Plaintiffs’ claims. The exhibits
  attached by both parties pertaining to the Notice and in response to said Notice points to the
  Defendants’ deceptive and nefarious nature, conveniently fabricating arguments solely to confuse
  parties, including the Courts themselves.




  PLAINTIFFS’ RESPONSE TO DEFENDANTS’
  NOTICE OF SUPPLEMENTAL AUTHORITIES (DKT 156)
                                                                                              Page 12 of 13
Case 4:19-cv-00119-SDJ-KPJ Document 157 Filed 07/23/20 Page 13 of 13 PageID #: 3897
